UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2007 PHH CORPORATION (Exact name of registrant as specified in its charter) MARYLAND 1-7797 52-0551284 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3000 Leadenhall Road Mt. Laurel, New Jersey08054 (Address of principal executive offices, including zip code) (856) 917-1744 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On August 8, 2007, PHH Corporation (“PHH” or the “Company”) announced that it will hold a special meeting of its stockholders on Wednesday, September 26, 2007, for the purpose of adopting the Agreement and Plan of Merger, dated March 15, 2007, by and among PHH, General Electric Capital Corporation (“GE Capital”) and Jade Merger Sub, Inc., a wholly-owned subsidiary of GE Capital. Stockholders of record as of the close of business on August 16, 2007 will be entitled to vote at the special meeting. The Company will file with the Securities and Exchange Commission (the “SEC”), and furnish to its stockholders, a definitive proxy statement soliciting proxies for the special meeting of stockholders. Investors and stockholders are advised to read the definitive proxy statement because it contains important information. Investors and stockholders may obtain a free copy of the definitive proxy statement (when available) and other documents filed by the Company with theSEC at its website at www.sec.gov. The definitive proxy statement may also be obtained (when available) free of cost by directing a request to Nancy Kyle, Vice President of Investor Relations at (856) 917-4268 or Georgeson Shareholder Communications, Inc.at (888) 605-7538. Investors and stockholders are urged to read the definitive proxy statement when it becomes available before making any voting decisions with respect to thematters considered at the special meeting. The Company and certain of its directors, executive officers and other members of management and employees may, under SEC rules, be deemed to be “participants” in the solicitation of proxies from stockholders ofPHH.
